                                                                                JS-6

 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                 ) NO. CV 19-4947 DSF (JCx)
                                               )
13                                             )
                  Plaintiff,                   )
14                       v.                    ) CONSENT JUDGMENT OF
                                               ) FORFEITURE
15   $716,140.00 IN U.S. CURRENCY,             )
                                               )
16                                             )
                  Defendant.                   )
17                                             )
     ALLEN FELDMAN,                            )
18                                             )
                  Claimant.                    )
19                                             )
20                                             )

21
22         Plaintiff and claimant Allen Feldman (“Feldman”) have made a stipulated
23   request for the entry of this Consent Judgment, resolving this action in its entirety.
24         On January 3, 2019, $716,140.00 (“defendant currency”) was seized from
25   four individuals by agents of the Drug Enforcement Administration. This action
26   was commenced on June 6, 2019. The only claims filed were by Feldman, for
27   $105,950.00 (the “Feldman portion”); and Kelvin Jackson (“Jackson”) for
28   $83,010.00 (the “Jackson portion”).
                                                1
 1          On October 8, 2019, the Clerk entered default against all potential claimants
 2   to the defendant currency other than Feldman and Jackson. Jackson thereafter
 3   entered into an agreement with the government by which $7,500.00 of the Jackson
 4   portion of the defendant currency was dismissed and returned to Jackson. Jackson
 5   withdrew his claim to the remaining $75,510.00 of the Jackson portion. That
 6   settlement left Feldman as the sole claimant.
 7          The Court, having considered the stipulation of the parties, and good cause
 8   appearing therefore, HEREBY ORDERS, ADJUDGES AND DECREES:
 9          1.      This Court has jurisdiction over the parties and the subject matter of
10   this action.
11          2.      The government has given and published notice of this action as
12   required by law, including Supplemental Rule G for Admiralty or Maritime Claims
13   and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local
14   Rules of this Court. Claimants Feldman and Jackson were the only claimants. No
15   other claims were filed, and the time for filing claims has expired. All potential
16   claimants to the defendant currency other than Feldman and Jackson are deemed to
17   have admitted the allegations of the Complaint. Feldman is the sole remaining
18   claimant. The allegations set out in the Complaint are sufficient to establish a basis
19   for forfeiture.
20          3.      $5,000.00 of the Feldman portion of the defendant currency, without
21   interest, shall be returned to Feldman through his counsel. The United States
22   Marshals Service shall release said funds by wire transfer to Feldman’s counsel,
23   who shall provide the information necessary to make the wire transfer (including
24   bank account and routing information) forthwith. Feldman and his attorney shall
25   provide any and all information, including personal identifiers, needed to process
26   the return of these funds according to federal law. The United States Marshals
27   Service shall make the transfer within 60 days of the entry of this judgment or its
28   receipt of the necessary information, whichever is later.
                                                 2
 1         4.     The government shall have judgment as to the remaining $703,640.00
 2   of the defendant currency, and no other right, title or interest shall exist therein. 1
 3         5.     The Court finds that there was reasonable cause for the seizure of the
 4   defendant currency and the institution of this action. This consent judgment shall
 5   be construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
 6         6.     Each of the parties shall bear its own fees and costs in connection with
 7   the seizure and retention of the defendant currency.
 8         IT IS SO ORDERED.
 9   DATED: February 18, 2020
10                                            Honorable Dale S. Fischer
11                                            UNITED STATES DISTRICT JUDGE
12
13   Presented by:
14   NICOLA T. HANNA
     United States Attorney
15   BRANDON D. FOX
16   Assistant United States Attorney
     Chief, Criminal Division
17
18         /s/ Steven R. Welk
     STEVEN R. WELK
19   Assistant United States Attorney
     Chief, Asset Forfeiture Section
20
21   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
22
23
24
25
     1
26     The remaining $703,640.00 is a combination of (1) the remaining $100,950.00 of
27   the Feldman portion of the defendant currency; (2) the remaining $75,510.00 of the
     Jackson portion of the defendant currency; (3) the $527,180.00 amount of the
28   defendant currency to which no claims were filed.
                                                 3
